               Case 18-16907-amc                       Doc 27           Filed 11/16/18 Entered 11/16/18 21:15:31                         Desc Main
                                                                        Document     Page 1 of 1
 Fill in this information to identify your case:

 Debtor 1                  Victor H. Maia
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF PENNSYLVANIA

 Case number           18-16907
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Benjamin Avery & Christina Webb                                            October 9, 2015, oral lease, month to month ending
               3952 Claridge Street                                                       November 2, 2018
               Philadelphia, PA 19124

     2.2       Francisco J. Arroyo & Natasha L. Rivera                                    Lease June 13, 2015
               2047 E. Sanger Street
               Philadelphia, PA 19124

     2.3       Keif S. Spradley                                                           Lease February 26, 2014
               5835 Sylvester Street
               Philadelphia, PA 19149

     2.4       Martell S. Whetstone and Karina A. Mason                                   Lease March 17, 2017
               162 W. Ruscomb Street
               Philadelphia, PA 19120

     2.5       Sonia Y. & Carlos A. Colon                                                 Lease July 2, 2016
               1403 Sellers Street
               Philadelphia, PA 19124

     2.6       Tamika N. Adams                                                            Lease dated March 9, 2017
               1614 Fillmore Street
               Philadelphia, PA 19124




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
